Citation Nr: 0026214	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-12 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an increased rating for removal of 
keratosis and squamous cell carcinoma of the lower lip with 
multiple recurrences and scarring, currently evaluated as 30 
percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the 2nd finger of the right hand.  

7.  Entitlement to an increased (compensable) rating for 
residuals of cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, determined that new and 
material had not been presented to reopen claims for service 
connection for low back and left knee disabilities, denied 
service connection for a right knee disability and tinnitus, 
and denied compensable evaluations for residuals of cervical 
strain and residuals of fracture of the 2nd finger of the 
right hand.  The rating action also increased the evaluation 
for removal of keratosis and squamous cell carcinoma of the 
lower lip with multiple recurrences and scarring (hereinafter 
"skin condition") to 10 percent.  In March 2000, the RO 
increased the rating for the service-connected skin condition 
to 30 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding all issues 
other than an increased rating for service-connected skin 
condition has been obtained.

2.  In a February 1976 rating decision, the RO denied service 
connection for a low back disability on the basis that the 
evidence did not show current disability; after notification 
of his appellate and procedural rights, the veteran did not 
appeal.  

3.  Evidence received since the February 1976 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration (i.e., whether the veteran 
currently has a low back disability that was incurred in or 
aggravated by service) and, when considered alone or together 
with all of the evidence, both old and new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  In a May 1989 rating decision, the RO denied service 
connection for a left knee disability on the basis that the 
evidence did not show current disability; after notification 
of his appellate and procedural rights, the veteran did not 
appeal.  

5.  Evidence received since the May 1989 rating decision 
shows that the veteran currently has a left knee disability, 
constituting new and material evidence.

6.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a left knee disability is plausible.  

7.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a right knee disability is plausible.  

8.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for tinnitus is plausible.  

9.  The veteran's service-connected impairment of the lower 
lip is productive of severe impairment, but is not indicative 
of complete or marked or especially repugnant deformity.  

10.  The veteran's service-connected disability of the lower 
lip has dysfunction analogous to injury with resulting 
moderate impairment of masticatory function.

11.  Residuals of a fracture of the 2nd finger of the right 
hand are not productive of ankylosis.  

12.  The veteran's service-connected cervical spine 
disability is manifested by full range of motion.  


CONCLUSIONS OF LAW

1.  The February 1976 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999).

2.  Evidence received since the February 1976 rating decision 
is not new and material to reopen the claim for service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The May 1989 rating decision, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999).

4.  Evidence received since the May 1989 rating decision is 
new and material to reopen the claim for service connection 
for a left knee disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

5.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

6.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

7.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).  

8.  The schedular criteria for a rating in excess of 30 
percent, under the diagnositic codes for scarring, for 
removal of keratosis and squamous cell carcinoma of the lower 
lip with multiple recurrences and scarring have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, 7800 (1999).  

9.  A separate 10 percent rating is warranted for 
interference with mastication as a result of the service-
connected impairment of the lower lip 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5325 
(1999); Esteban v. Brown, 6 Vet.App. 259 (1994).

10.  The schedular criteria for a compensable rating for 
residuals of a fracture of the 2nd finger of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
5226 (1999).

11.  The schedular criteria for a compensable rating for 
residuals of a cervical strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet.App. 209 (1999).  First, 
the Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins, supra; see also Manio v. Derwinski, 1 
Vet. App. 140, 145-46 (1991).

Accordingly, the Board shall review the veteran's request to 
reopen his claim for service connection for a low back 
disability, initially, and conclude with consideration of his 
request to reopen the claim for service connection for a left 
knee disability.  

A.  Low Back Disability

Factual Background

In a February 1976 rating decision, the RO denied service 
connection for a low back disability.  The evidence of record 
at that time consisted of the veteran's service medical 
records and a report of VA examination in January 1976.  The 
basis for the denial was that there was no low back condition 
found or shown by the evidence of record.  The following 
month, the RO notified the veteran of the adverse decision 
and his appellate and procedural rights, but he did not file 
an appeal.  

In July 1997, the veteran sought to reopen the claim for 
service connection for a low back disability.  

Analysis

New and Material Evidence 

As noted above, the evidence of record at the time of the 
February 1976 rating decision included the service medical 
records and a January 1876 VA examination report.  The RO 
reviewed the evidence and denied service connection for a low 
back disability on the basis that a low back condition was 
not found on examination.  Therefore, in seeking to reopen 
the claim, the veteran would have to produce new and material 
evidence demonstrating a present low back disability.  

The evidence added to the record since the February 1976 
rating decision consists of a VA discharge summary dated in 
November 1985, and VA examination reports dated in May 1986, 
November 1997, December 1997 and October 1998.  While this 
evidence can be considered "new" in that it was not of 
record at the time of the February 1976 rating decision, the 
additional records are not "material" because they do not 
contain any information regarding the veteran's low back.  

Because the evidence submitted since the RO rendered its 
February 1976 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran has a current low back 
disability that is etiologically related to service, it is 
merely cumulative and redundant, and has no significant 
effect upon the facts previously considered.  As such, it is 
not new and material as contemplated by 38 C.F.R. § 3.165(a), 
and provides no basis to reopen the claim of service 
connection for low back disability.  38 U.S.C.A. § 5108.  As 
the claim is not reopened, the Board does not reach the 
merits of the claim, including the application of the benefit 
of the doubt standard.  See 38 U.S.C.A. § 5107; see also 
Butler v. Brown, 9 Vet.App. 167, 171 (1996); Annoni v. Brown, 
5 Vet.App. 463, 467 (1993).

B.  Left Knee Disability

Factual Background

In a May 1989 rating decision, the RO denied service 
connection for a left knee disability.  The evidence of 
record at that time consisted of the veteran's service 
medical records and a report of VA examination in January 
1976.  The basis for the denial was that there was no left 
knee condition found or shown by the evidence of record.  
That month, the RO notified the veteran of the adverse 
decision and his appellate and procedural rights, but he did 
not file an appeal.  

In July 1997, the veteran sought to reopen the claim of 
service connection for a left knee disability.  

Analysis

New and Material Evidence 

As noted above, the evidence of record at the time of the May 
1989 rating decision included the service medical records and 
a report of VA examination in January 1976.  The RO reviewed 
the evidence and denied service connection for a left knee 
disability on the basis that a left knee condition was not 
found on examination.  Therefore, in seeking to reopen the 
claim, the veteran would have to produce new and material 
evidence demonstrating a present left knee disability.  

Evidence received since the May 1989 rating decision includes 
VA treatment records dated from 1989 to 1997.  The records 
reflect complaints of and treatment for left knee pain 
beginning in early-1987.  The diagnoses include internal 
derangement of the left knee and degenerative joint disease. 

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim and proceed on the merits of the claim.  Specifically, 
the Board finds that this evidence was not before the RO in 
1989, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  

Well-Grounded

As noted above, after a claim is reopened based on the 
receipt of new and material evidence, the Board must 
determine whether the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
Murphy at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on a 
presumptive basis for certain diseases, including arthritis, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, there is no competent evidence of record 
establishing a relationship between the veteran's left knee 
disability and his period of active service.  The Board 
further notes that there is no evidence of record showing the 
existence of arthritis to a compensable degree within one 
year after service.  Because the medical evidence does not 
show that the left knee disability is related to service, the 
claim for service connection is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 
143-44 (1992).

The Board rejects the veteran's statements linking his 
disability to service as probative of a well-grounded claim.  
Such opinions involve medical causation or medical diagnosis 
as to the effect that the claims are "plausible" or 
"possible" as required by Grottveit.  As the United States 
Court of Appeals for Veterans Claims (Court) held in Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 C.F.R. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet.App. 477 (1999).  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  By this decision, the Board informs the 
veteran what is necessary to make the claim well-grounded, 
namely, competent medical evidence establishing an 
etiological relationship between the current left knee 
disability and service.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claim for entitlement to service connection for a left knee 
disability.  The Board finds that the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim at the RO, and that he is not prejudiced by the 
Board's denial on the narrower basis that he has failed to 
present a well-grounded claim.

II.  Service Connection

Right Knee Disability and Tinnitus 

Factual Background

The service medical records are negative for complaint, 
treatment or diagnosis regarding the right knee.  The records 
do show that the veteran was seen in June 1971 with a one day 
history of tinnitus in the right ear.  The canals were normal 
on clinical evaluation.  The impression was questionable 
serous otitis.  In December 1971, the veteran complained of 
having a right-sided paraspinal spasm while driving in a 
truck.  There was no radiation down the legs and no history 
of trauma.  Examination revealed full range of motion.  X-ray 
of the low back was normal.  The impression was low back 
strain.  Another complaint of low back pain was recorded 
later that month.  The impression was the same.  The veteran 
reported a return of the right paraspinal pain in January 
1972.  Physical examination revealed slight paraspinal spasm 
at L1-2.  The impression was muscle strain.  A five month 
history of low back pain was noted in April 1972.  In July 
1972, the veteran complained of low back pain for the past 
six months.  Physical examination revealed some tenderness to 
touch in the lower right flank area and some restriction of 
rotation of the trunk.  He was unable to bend forward.  The 
impression was muscle strain.  Additional complaints of low 
back pain were recorded in September and October 1972.  In 
June 1973, the diagnosis was chronic strain with sciatica.  

Post-service medical evidence is negative for complaints or 
findings regarding the right knee.  

VA examination in January 1976 included an audiological 
examination; however, there is no indication of any complaint 
of tinnitus.  The veteran did complain of low back pain.  He 
reported that he was injured in a truck accident about 1972 
with injury to his back, with low back pain intermittently.  
He denied any sciatic radiation.  He usually wore a 
lumbosacral support.  The examiner noted that there was some 
guarding of his back on dressing and undressing.  Physical 
examination revealed no abnormal curvatures of the spine.  
The hips were level.  The dorsolumbar spine was restricted as 
follows:  forward bending to 80 degrees, backward bending to 
10 degrees, lateral bending to 20 degrees to each side, and 
rotation to 20 degrees to each side.  On forward bending, 
fingertips reach to 10 inches from the floor; straight leg 
raising was to 70 degrees bilaterally.  X-ray of the low back 
was normal.  The diagnosis was strain of the lumbosacral 
spine.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, the evidence fails to show present existing 
disabilities involving the right knee and tinnitus.  In this 
regard, the Board notes that the evidence of record is 
completely negative for any right knee disability.  Likewise, 
although the service medical records document a complaint of 
tinnitus in service, there is no evidence of tinnitus since 
discharge.  The veteran has offered statements that are 
presumed credible for purposes of this decision, identifying 
pain in his right knee and ringing in his ears which he 
believes are symptoms of present disability, but he is not 
qualified, as a layperson, to establish a medical diagnosis 
or show a medical etiology merely by his own assertions, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  The Board therefore concludes that without the 
requisite competent medical evidence establishing that the 
veteran currently has a right knee disability and tinnitus, 
the claims of entitlement to service connection are not well 
grounded.  See Caluza; Rabideau v. Derwinski, 2 Vet.App. 141, 
143-44 (1992).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Absent the submission and establishment of a well-grounded 
claim, the Court has held that the Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  Morton v. West, 12 Vet.App. 477 (1999).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  By this decision, 
the Board informs the veteran what is necessary to make the 
claims well-grounded, namely, competent medical evidence of a 
present disability which is linked to service.  

III.  Increased Ratings

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In a February 1976 rating decision, the RO granted service 
connection for a skin condition, fracture of 2nd finger of 
the right hand and residuals of a cervical strain; each 
evaluated as noncompensably disabling.  

In July 1997, the veteran sought increased ratings for his 
service-connected disabilities.  

VA treatment records show that in July 1997 the veteran was 
seen for scattered rough maculae of the arms, hands and face.  

On VA skin examination in November 1997, it was noted that 
the veteran had multiple actinic keratoses and skin cancers 
which had been excised.  His symptoms were primarily itching 
with the actinic lesions.  Clinical evaluation revealed 
crusting, scaling, and erythema as well as a well-healed scar 
of the left lateral lower lip and multiple other surgical 
scars, which were well-healed.  

On VA spine examination in December 1997, the veteran 
reported that he has had no treatment for his cervical spine.  
He stated that his pain was intermittent in nature with 
periods of heavy labor and working.  He did have some pain in 
his mid to lower cervical spine.  On a scale of one to ten 
his pain was approximately six to seven out of ten 
intermittently.  He has been to some physical therapy without 
significant relief.  He denied any radiation of his pain.  In 
terms of his right hand, the veteran stated that he had a 
lawnmower injury to his right hand in 1970 in which he 
incurred a laceration through the distal interphalangeal 
joint over the radial aspect of the right index finger.  He 
presently complains of some pain with pressure over the 
distal tip and also some limited motion of the distal 
interphalangeal joint.  

Physical examination of the cervical spine showed that the 
veteran had no evidence of muscle spasm or permanent 
deformity.  He had full forward flexion, extension, lateral 
bending and rotation.  Reflexes were 2+ in the upper 
extremities and symmetric.  Sensation was normal strength and 
five over five.  X-rays of the cervical spine showed 
degenerative disc disease and osteoarthritis of C5-C7.  There 
was anterior and posterior osteophyte formation and disc 
space narrowing of C5-C6 and C6-C7.  Examination of the right 
hand revealed a 2-3 cm laceration which was well-healed over 
the proximal interphalangeal joint of the right index finger.  
It extended from the dorsal midline to the radial aspect of 
the distal interphalangeal joint.  He had approximately a 
five degree arch of motion of the distal interphalangeal 
joint.  Passively, he had approximately 20 degrees of arch of 
motion.  He had a deformity of the radial aspect of the nail 
border without significant paronychial reaction.  He had full 
range of motion of the metacarpophalangeal joint and proximal 
interphalangeal joint.  He had decreased sensation over the 
radial aspect of the index finger.  X-ray of the right hand 
revealed some joint space narrowing of the distal 
interphalangeal joint of the right finger.  The diagnoses 
were degenerative disc disease of the cervical spine and 
status post traumatic partial amputation right index finger 
distal interphalangeal joint.  

In March 1998, the RO increased the evaluation for the 
service-connected skin condition to 10 percent.  

In June 1998, the veteran submitted photographs of his hands 
which appear to show a flexion deformity of the right hand 
index finger.  

On VA skin examination in October 1998, it was noted that the 
veteran had pruritus and difficulty with the lower lip 
because it was contracted and tight requiring him to use a 
moisterizer to keep the lip flexible.  It was further noted 
that this tight skin caused him to drool.  He did have 
difficulty eating, and he found this very embarrassing to 
attempt to eat in public.  Physical examination revealed 
multiple actinic keratoses visible on the arms, dorsal hands 
and face.  Regarding his right hand, it was noted that the 
veteran cut the end of his right index finger off in a 
lawnmower accident in 1970.  The index finger was excised and 
reattached.  Physical examination revealed a scar extending 
across the cuticle area of the right index finger.  The 
entire end of the finger distal to the injury was numb with 
very little sensation available.  

In March 2000, the RO increased the rating for the service-
connected skin condition to 30 percent.  

Analysis

A.  impairment of the lower lip

The record discloses that the veteran's service-connected 
skin condition is currently evaluated by analogy to eczema 
under Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20, 4.27.  
Under this provision, a 30 percent evaluation is warranted 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation is warranted 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where there is 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under Diagnostic Code 7800, which contemplates disfiguring 
scars of the head, face or neck, a 30 percent rating is 
assigned where severe disability is present, especially if a 
protruding, marked, and unsightly deformity of eyelids, lips, 
or auricles is present.  Complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement is evaluated as 50 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Muscle injury to the facial muscles is evaluated on the basis 
of functional impairment manifested by seventh (facial) 
cranial nerve neuropathy (Diagnostic Code 8207), disfiguring 
scar (Diagnostic Code 7800), or, if interfering to any extent 
with mastication, a 10 percent rating is assigned pursuant to 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5325.

Upon review of the evidence of record, the Board is of the 
opinion that the clinical findings do not demonstrate 
manifestations of symptomatology which warrant the assignment 
of a rating above 30 percent under either Diagnostic Code 
7800 or 7806.  In this regard, the Board notes that while the 
November 1997 VA examination noted a finding of crusting 
there was no evidence of systemic or nervous manifestations 
as required for the assignment of a 50 percent evaluation.  
In fact, the board is of the opinion that the residuals are 
more appropriately rated under diagnostic code 7800.  In 
addition, photographs of the veteran's face taken at the 
October 1998 VA examination fail to show that the condition 
is exceptionally repugnant.  Accordingly, the Board 
determines the veteran's service-connected skin condition is 
most appropriately evaluated at the 30 percent rate under 
Diagnostic Code 7800.  There is perhaps significat scarring 
and some itching but none of the findings warrant a rating 
above 30 percent for severe disability under Diagnositc Code 
7800.

The Board does find, however, that a separate 10 percent 
rating is warranted for the skin condition on the basis of 
muscle injury with resulting interference with mastication.  
On VA examination in October 1998, the examiner noted that 
the skin condition caused the veteran to drool and have 
difficulty eating.  Based on this clinical finding by the VA 
physician, a 10 percent evaluation under Diagnostic Code 5325 
for muscle injury productive of interference with mastication 
is warranted.  A separate 10 percent rating is consistent 
with the holding of the Court in Esteban v. Brown, 6 Vet.App. 
259 (1994), inasmuch as the veteran has one rating for muscle 
injury and one rating for a disfiguring scar at the site of 
injury.

B.  Residuals of Fracture of the 2nd Finger of the Right Hand

The veteran's residuals of fracture of the 2nd finger of the 
right hand are currently evaluated as noncompensably 
disabling under Diagnostic Code 5226.  Under this code, 
favorable and unfavorable ankylosis of the middle finger 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226. 

In this case, the Board observes that there is no evidence of 
favorable or unfavorable ankylosis of the right second 
finger.  The November 1997 VA examination noted a 5 degree 
arch of motion of the distal interphalangeal joint.  
Passively, he had approximately 20 degrees of arch of motion.  
Hence, a compensable evaluation under diagnostic code 5226 is 
not warranted.  38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic 
Code 5226.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown , 8 Vet.App. 202 (1995).  In 
the case, however, there is no evidence of 

qfunctional loss due to pain and pain on movement.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.

In addition, the Board notes that findings of decreased 
sensation in the right index finger are related to the 
nonservice-connected amputation and, thus, can not be 
considered when evaluating the service-connected disability.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

C.  Residuals of Cervical Strain

The veteran's service-connected cervical spine disability is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 5290.  Under this code, slight limitation of 
motion of the cervical spine warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

In this case, the December 1997 VA examination showed that 
the veteran had full range of motion of the cervical spine.  
As such, a compensable evaluation under Diagnostic Code 5290 
is not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5290.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown , 8 
Vet.App. 202 (1995).  In the case, however, there is no 
evidence of functional loss due to pain and pain on movement.  
As previously noted, the veteran has full range of motion of 
the cervical spine.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a higher rating.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.

The application to reopen the claim for service connection 
for a left knee disability is granted.

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for skin condition is 
denied.

A separate 10 percent rating for interference with 
mastication as a result of the service-connected skin 
condition is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an increased (compensable) rating for 
residuals of fracture of the 2nd finger of the right hand is 
denied.

Entitlement to an increased (compensable) rating for 
residuals of the cervical strain is denied.  




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 22 -


